The opinion of the court was delivered by
Van Syckel, J.
This writ is brought to set aside an-ordinance passed by the defendant to establish a board of excise commissioners for Morristown, pursuant to the provisions of an act entitled “An act to establish an excise department in cities of this state,” passed April 8th, 1884.
It is claimed that the provisions of the act of 1884 were extended to Morristown by a supplement to said act passed February 24th, 1892 {Pamph. L., p. 29), which provides “that it shall be lawful for the common council or other governing body of any town or city of this state, except cities of the first class, by ordinance, to provide for the establishment within and for such towns or city of a board of excise com-’ missioners appointed ^pursuant to the provisions of the supplemental act.”
*489Subsequent sections provide how the Court of Common Pleas shall appoint the said board of excise.
The act of 1884 applies both by its title and by its provisions to cities only, while the supplement of 1892 is made to embrace by its first and subsequent sections towns as well as cities.
It is well settled that the title of an act is a limitation upon the extent to which effect can be given to it. Evernham v. Hulit, 16 Vroom 53; Hendrickson v. Fries, Id. 555; Dobbins v. Northampton, 21 Id. 496; Allen v. Township of Bernards, 28 Id. 303; Cooper v. Springer, 36 Vroom 594.
Morristown is not a city and therefore the act of 1884 and its supplement of 1892 cannot apply to it. Day v. Morristown, 33 Vroom 571.
Whether, in the distribution of the powers of government under our state constitution, the appointment of excise commissioners under these acts can be regarded as a judicial function is a question which it is not necessary to consider in this case.
The ordinance certified is illegal and should be set aside.